Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the preliminary amendment and papers filed on July 25, 2019 for Application No. 16/480,850.  By the amendment, claims 10-23 are pending claims 1-9 being canceled, newly claims 10-23 being added. 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) received on 07/25/2019 has been considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: - -94- -.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: a description for the reference number “94” is not found in the disclosure.  
Appropriate correction is required.

Claim Objections / Warning
Claims 17-19 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 10-12. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). It is noted that the limitation - -a winding diameter of the belt around the primary pulley is larger than a winding diameter of the belt around the secondary pulley when a primary pressure for varying a position of the primary movable sheave in an axial direction and a secondary pressure for varying a position of the secondary movable sheave in the axial direction are equal to each other- - in claim 10 and the limitation - -a winding diameter of the belt around the secondary pulley is larger than a winding diameter of the belt around the primary pulley when a primary pressure for varying a position of the primary movable sheave in an axial direction and a secondary pressure for varying a position of the secondary movable sheave in the axial direction are equal to each other- - in claim 17 are the functions of changing the gear ratios or torque of the continuously variable transmission (CVT) of an automatic transmission under operating condition. The claims are directed to an apparatus of a hydraulic control device for an automatic transmission. Accordingly, the scope of the claims are so close they cover the same thing because the CVT is capable of performing both functions under shifting conditions. The same rationale is applicable to claims 13-16 and 20-23.
Applicant is advised that should claims 13-16 be found allowable, claims 20-23 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-12, 17-19 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Ishikawa (JP2010286052, machine translation, from IDS filed 07/25/2019).
Regarding claim 10, Ishikawa discloses a hydraulic control device (see at least Figures 2-4) for an automatic transmission (Fig. 1; paragraph [0002]) that has a primary pulley (30) that includes a primary fixed sheave (30a) and a primary movable sheave (30b), 
a secondary pulley (32) that includes a secondary fixed sheave (32a) and a secondary movable sheave (32b), and an endless belt (26) wound as interposed between the primary fixed sheave and the primary movable sheave and wound as interposed between the secondary fixed sheave and the secondary movable sheave, 
the automatic transmission being configured such that a winding diameter of the belt around the primary pulley is larger than a winding diameter of the belt around the secondary pulley when a primary pressure for varying a position of the primary movable sheave in an axial direction and a secondary pressure for varying a position of the secondary movable sheave in the axial direction are equal to each other (i.e., under shifting or changing gear ratios conditions, for example, low gear ratios, high gear ratios or direct drive ratio (1:1)), the hydraulic control device comprising: 
a primary pressure control valve (92) that has a first valve element (i.e., spool of valve 92, not labeled, hereinafter “spool92”) and that regulates the primary pressure by varying a position of the first valve element in accordance with operation of a first electromagnetic actuator (102); 
a secondary pressure control valve (94) that has a second valve element (i.e., spool of valve 94, not labeled, hereinafter “spool94”) and that regulates the secondary pressure by varying a position of the second valve element in accordance with operation of a second electromagnetic actuator (104); and 

	
	
Regarding claim 11, Ishikawa discloses the hydraulic control device according to claim 10, wherein-3-New U.S. Patent Application the fail-safe valve (122) varies the position of the first valve element (spool92) by applying a fail-safe pressure such that the primary pressure is reduced when the first electromagnetic actuator (102) and the second electromagnetic actuator (104) become inoperable (see at least paragraph [0078], i.e., it is configured to operate so as to reduce the hydraulic pressure supplied to the cylinder chambers 30b1, 32b1 of the drive pulley and the driven pulley, when the first and second electromagnetic solenoid valves 102 and 104 fail).  

Regarding claim 12, Ishikawa discloses the hydraulic control device according to claim 10, wherein: 
the automatic transmission has a torque converter (20) and a lock-up clutch (20c); 
the hydraulic control device further includes a lock-up control valve (see Fig. 2 and paragraph [0054], i.e., valve 132) that has a third valve element (i.e., spool of valve 132, not labeled, hereinafter “spool132”) and that switches between a state, in which an engagement pressure for engaging the lock-up clutch is applied to the lock-up clutch, and a state, in which a disengagement pressure for disengaging the lock-up clutch is applied to the lock-up clutch (see paragraph [0061]), by varying a position of the third valve element (spool132) in accordance with operation of a third electromagnetic actuator (134); and 
the fail-safe valve (122) applies a fail-safe pressure to the third valve element to vary a position of the third valve element (spool132) so as to achieve the state in which the disengagement pressure is applied when the third electromagnetic actuator (134) becomes inoperable in the state in which the engagement pressure is applied (see paragraphs [0070 – 0071], i.e., when the LC on / off control 

Regarding claim 17, Ishikawa discloses a hydraulic control device (see at least Figures 2-4) for an automatic transmission (Fig. 1; paragraph [0002]) that has a primary pulley (30) that includes a primary fixed sheave (30a) and a primary movable sheave (30b), 
a secondary pulley (32) that includes a secondary fixed sheave (32a) and a secondary movable sheave (32b), and 
an endless belt (26) wound as interposed between the primary fixed sheave and the primary movable sheave and wound as interposed between the secondary fixed sheave and the secondary movable sheave, 
the automatic transmission being configured such that a winding diameter of the belt around the secondary pulley is larger than a winding diameter of the belt around the primary pulley when a primary pressure for varying a position of the primary movable sheave in an axial direction and a secondary pressure for varying a position of the secondary movable sheave in the axial direction are equal to each other (i.e., under shifting or changing gear ratios conditions, for example, low gear ratios, high gear ratios or direct drive ratio (1:1)), the hydraulic control device comprising: 
a primary pressure control valve (92) that has a first valve element (spool92) and that regulates the primary pressure for varying the position of the primary movable sheave in the axial direction by varying a position of the first valve element in accordance with operation of a first electromagnetic actuator (102); 
a secondary pressure control valve (94) that has a second valve element (spool94) and that regulates the secondary pressure for varying the position of the secondary movable sheave in the axial direction by varying a position of the second valve element in accordance with operation of a second electromagnetic actuator (104); and 
a fail-safe valve (122) that varies the position of the second valve element (spool94) such that the secondary pressure is reduced when the first electromagnetic actuator (102) and the second electromagnetic actuator (104) become inoperable (see paragraph [0078] and the Abstract, i.e., when the 

Regarding claim 18, Ishikawa discloses the hydraulic control device according to claim 17, wherein the fail-safe valve (122) varies the position of the second valve element (spool94) by applying a fail-safe pressure such that the secondary pressure is reduced when the first electromagnetic actuator (102) and the second electromagnetic actuator (104) become inoperable (see at least paragraph [0078], i.e., it is configured to operate so as to reduce the hydraulic pressure supplied to the cylinder chambers 30b1, 32b1 of the drive pulley and the driven pulley, when the first and second electromagnetic solenoid valves 102 and 104 fail).

Regarding claim 19, Ishikawa discloses the hydraulic control device according to claim 17, wherein: 
the automatic transmission has a torque converter (20) and a lock-up clutch (20c); 
the hydraulic control device further includes a lock-up control valve (see Fig. 2 and paragraph [0054], i.e., valve 132) that has a third valve element (spool132) and that switches between a state, in which an engagement pressure for engaging the lock-up clutch is applied to the lock-up clutch, and a state, in which a disengagement pressure for disengaging the lock-up clutch is applied to the lock-up clutch, by varying a position of the third valve element (spool132) in accordance with operation of a third electromagnetic actuator (134); and 
the fail-safe valve (122) applies a fail-safe pressure to the third valve element to vary a position of the third valve element (spool132) so as to achieve the state in which the disengagement pressure is applied when the third electromagnetic actuator (134) becomes inoperable in the state in which the engagement pressure is applied (see paragraphs [0070 – 0071], i.e., when the LC on / off control solenoid valve 134 fails…the spool of the LC shift valve 132 moves to the right to open the oil passage 146 to the cylinder chamber 20c1 of the lockup clutch 20c…).  


Allowable Subject Matter
Claims 13-16 and 20-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 13, the prior art of record fails to disclose or render obvious a hydraulic control device having the combination features recited in the claim.
Regarding claim 20, the prior art of record fails to disclose or render obvious a hydraulic control device having the combination features recited in the claim. 
Claims 14-16 and 21-23 are allowable because they depend from an allowable claim.
The closest prior art reference Ishikawa indicated above. 
Ishikawa discloses an equivalent hydraulic control device as indicated above but does not disclose the particular arrangement and features required by claims 13-16 and 20-23.a

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ogata (US 8,070,650 B2) discloses a hydraulic control system, see Figure 3; and
Soga (US 8,012,051 B2) discloses a pressure control apparatus, see Figure 3.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9AM-5PM at (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TINH DANG/Primary Examiner, Art Unit 3659